AMENDED AND RESTATED
PLEDGE AGREEMENT



This AMENDED AND RESTATED PLEDGE AGREEMENT dated as of January 23, 2008 (the
“Pledge Agreement”) is executed by ISI SECURITY GROUP, INC., a Delaware
corporation, formerly known as ISI DETENTION CONTRACTING GROUP, INC., a Delaware
corporation, DETENTION CONTRACTING GROUP, LTD., a Texas limited partnership, ISI
DETENTION CONTRACTING GROUP, INC., a Texas corporation, ISI DETENTION
CONTRACTING GROUP, INC., a California corporation, ISI DETENTION CONTRACTING
GROUP, INC., a New Mexico corporation, ISI DETENTION SYSTEMS, INC., a Texas
corporation, ISI SYSTEMS, LTD., a Texas limited partnership, METROPLEX CONTROL
SYSTEMS, INC., a Texas corporation, ISI CONTROLS, LTD., a Texas limited
partnership, METROPLEX COMMERCIAL FIRE AND SECURITY ALARMS, INC., a Texas
corporation and MCFSA, LTD., a Texas limited partnership (collectively, the
“Pledgor”), whose address is 12903 Delivery Drive, San Antonio, Texas 78247, to
and for the benefit of LASALLE BANK NATIONAL ASSOCIATION, a national banking
association (the “Bank”), whose address is 135 South La Salle Street, Chicago,
Illinois 60603.


R E C I T A L S:


A. One or more of the Pledgors and the Bank entered into that certain Securities
Pledge Agreement, dated October 21, 2004 (“Original Pledge”).


B. The Bank and ISI Security Group, Inc. (the “Borrower”), desire to enter into
that certain Amended and Restated Loan and Security Agreement dated as of
January 23, 2008, (as amended, supplemented or modified from time to time, the
“Loan Agreement”), and that certain Amended and Restated Revolving
Promissory Note dated as of January 23, 2008 in the maximum original principal
amount of TWELVE MILLION and 00/100 Dollars ($12,000,000.00), executed by the
Borrower and made payable to the order of the Bank and that certain Term
Promissory Note, dated January 23, 2008 in the original principal amount of FOUR
MILLION, TWO HUNDRED FIFTY THOUSAND and 00/100 Dollars ($4,250,000.00) (together
with any and all notes issued in extension, renewal or modification thereof or
substitution or replacement therefor, collectively the “Notes”).


C. As a condition to the Bank’s entering into the Loan Agreement and acceptance
of the Notes and making the Loans evidenced by the Notes, the Bank requires that
the Pledgor enter into this Pledge Agreement for the benefit of the Bank and the
affiliates of the Bank (collectively, the “Affiliates”) in order to secure the
obligations and performance of the Pledgor hereunder and of the Borrower under
the Loan Agreement and the Notes.
 
1

--------------------------------------------------------------------------------


 
NOW, THEREFORE, for and in consideration of the foregoing premises, which are
hereby incorporated herein as true, and the mutual promises and agreements
contained herein, the Pledgor and the Bank hereby agree as follows:


1. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Loan Agreement. The term
"UCC" means the Uniform Commercial Code as in effect in the State of Illinois.
The terms "Adverse Claim", "Control", "Entitlement Order", "Financial Asset",
"Securities Account", "Securities Entitlement", "Securities Intermediary" and
"Security" have the meanings given them in Article 8 of the UCC.


2. Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due of the Secured Obligations (as defined in Section 3
hereof), each Pledgor hereby pledges and assigns and grants to the Bank, a
continuing security interest in any and all right, title and interest of such
Pledgor in and to the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Pledged Collateral”):


(a) Pledged Collateral. 100% (or, if less than 100% is owned by such Pledgor,
the full amount owned by such Pledgor) of the issued and outstanding shares,
partnership interests, membership interests, securities, and all other equity
interests of each Subsidiary of each Pledgor, including, without limitation,
those set forth on Exhibit A attached hereto;


(b) Additional Interests. 100% (or, if less than 100% is owned by such Pledgor,
the full amount owned by such Pledgor) of each class of the issued and
outstanding shares, partnership interests, membership interests, securities and
other equity interests of any other Person which hereafter becomes a Subsidiary
of any Pledgor;


(c) Distributions. All shares, securities, membership interests or other equity
interests representing a dividend on any of the Pledged Collateral, or
representing a distribution or return of capital upon or in respect of the
Pledged Collateral, or resulting from a stock split, revision, reclassification
or other exchange therefor, and any subscriptions, warrants, rights or options
issued to the holder of, or otherwise in respect of, the Pledged Collateral; and
in the event of any consolidation or merger involving the issuer of any Pledged
Collateral and in which such issuer is not the surviving entity, all shares of
each class of the capital stock of the successor entity formed by or resulting
from such consolidation or merger; and


(d) Proceeds. All Proceeds and Products of the foregoing, however and whenever
acquired and in whatever form.


Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter pledge and
deliver additional shares of stock or other interests to the Bank as collateral
security for the Secured Obligations. Upon such pledge and delivery to the Bank,
such additional shares of stock or other interests shall be deemed to be part of
the Pledged Collateral of such Pledgor and shall be subject to the terms of this
Pledge Agreement whether or not Exhibit A is amended to refer to such additional
shares.
 
2

--------------------------------------------------------------------------------


 
3. Security for Secured Obligations. The security interest created hereby in the
Pledged Collateral of each Pledgor constitutes continuing collateral security
for all of the following, whether now existing or hereafter incurred (the
“Secured Obligations”): (a) all of the Obligations, howsoever evidenced,
created, incurred or acquired, whether primary, secondary, direct, contingent,
or joint and several; (b) the obligations of the Pledgor contained in this
Pledge Agreement; and (c) all expenses and charges, legal and otherwise,
reasonably incurred by the Bank in collecting or enforcing any Obligations or
Secured Obligations or in realizing on or protecting any security therefor,
including without limitation the security granted hereunder.


4. Delivery of the Pledged Collateral; Perfection of Security Interest. Each
Pledgor hereby agrees that:


(a) Delivery of Certificates. Each Pledgor shall deliver to the Bank (i)
simultaneously with or prior to the execution and delivery of this Pledge
Agreement, all certificates representing the Pledged Collateral of such Pledgor
and (ii) promptly upon the receipt thereof by or on behalf of a Pledgor, all
other certificates and instruments constituting Pledged Collateral of a Pledgor.
Prior to delivery to the Bank, all such certificates and instruments
constituting Pledged Collateral of a Pledgor shall be held in trust by such
Pledgor for the benefit of the Bank pursuant hereto. All such certificates shall
be delivered in suitable form for transfer by delivery or shall be accompanied
by duly executed instruments of transfer or assignment in blank, substantially
in the form provided in Exhibit B attached hereto.


(b) Additional Securities. If such Pledgor shall receive by virtue of its being
or having been the owner of any Pledged Collateral, any (i) certificate,
including without limitation, any certificate representing a dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares
or membership or equity interests, stock splits, spin-off or split-off,
promissory notes or other instrument; (ii) option or right, whether as an
addition to, substitution for, or an exchange for, any Pledged Collateral or
otherwise; (iii) dividends payable in securities; or (iv) distributions of
securities or other equity interests in connection with a partial or total
liquidation, dissolution or reduction of capital, capital surplus or paid-in
surplus, then such Pledgor shall receive such certificate, instrument, option,
right or distribution in trust for the benefit of the Bank, shall segregate it
from such Pledgor’s other property and shall deliver it forthwith to the Bank in
the exact form received together with any necessary endorsement and/or
appropriate stock power duly executed in blank, substantially in the form
provided in Exhibit B, to be held by the Bank as Pledged Collateral and as
further collateral security for the Secured Obligations.
 
3

--------------------------------------------------------------------------------


 
(c) Financing Statements. Each Pledgor authorizes the Bank to prepare and file
such UCC or other applicable financing statements as may be reasonably deemed
necessary or desirable by the Bank in order to perfect and protect the security
interest created hereby in the Pledged Collateral of such Pledgor.


(d) Provisions Relating to Securities Entitlements and Securities Accounts. With
respect to any Pledged Collateral consisting of a Securities Entitlement or held
in a Securities Account, (a) the applicable Pledgor and the applicable
Securities Intermediary shall enter into an agreement with the Bank granting
Control to the Bank over such Pledged Collateral, such agreement to be in form
and substance reasonably satisfactory to the Bank and (b) the Bank shall be
entitled, upon the occurrence and during the continuance of a Default or an
Event of Default, to notify the applicable Securities Intermediary that it
should follow the Entitlement Orders of the Bank and no longer follow the
Entitlement Orders of the applicable Pledgor. Upon receipt by a Pledgor of
notice from a Securities Intermediary of its intent to terminate the Securities
Account of such Pledgor held by such Securities Intermediary, prior to the
termination of such Securities Account the Pledged Collateral in such Securities
Account shall be (i) transferred to a new Securities Account which is subject to
a control agreement as provided above or (ii) transferred to an account held by
the Bank (in which it will be held until a new Securities Account is
established).


5. Representations and Warranties. Each Pledgor hereby represents and warrants
to the Bank, for the benefit of the Bank, that until all of the Secured
Obligations have been satisfied in full:


(a) Authorization of Pledged Collateral. The Pledged Collateral is duly
authorized and validly issued, is fully paid and nonassessable and is not
subject to the preemptive rights of any Person. All other shares of capital
stock constituting Pledged Collateral will be duly authorized and validly
issued, fully paid and nonassessable and not subject to the preemptive rights of
any Person.


(b) Title. Each Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and will at all times be the legal and beneficial
owner of such Pledged Collateral free and clear of any Lien, other than
Permitted Liens. There exists no Adverse Claim with respect to the Pledged
Collateral of such Pledgor.


(c) Exercising of Rights. The exercise by the Bank of its rights and remedies
hereunder will not violate any law or governmental regulation or any material
contractual restriction binding on or affecting a Pledgor or any of its
property, provided that the Bank obtains all necessary Governmental Approvals
pursuant to Section 10(e) hereof.
 
4

--------------------------------------------------------------------------------


 
(d) Pledgor’s Authority. No authorization, approval or action by, and no notice
or filing with any Governmental Authority, the issuer of any Pledged Collateral
or third party is required either (i) for the pledge made by a Pledgor or for
the granting of the security interest by a Pledgor pursuant to this Pledge
Agreement or (ii) for the exercise by the Bank of its rights and remedies
hereunder (except as may be required by laws affecting the offering and sale of
securities).


(e) Security Interest/Priority. This Pledge Agreement creates a valid security
interest in favor of the Bank for the benefit of the Bank in the Pledged
Collateral. The taking possession by the Bank of the certificates (if any)
representing the Pledged Collateral and all other certificates and instruments
constituting Pledged Collateral will perfect and establish the first priority
(subject to Permitted Liens) of the Bank’s security interest in all certificated
Pledged Collateral and such certificates and instruments. Each Pledgor is a
"registered organization", as that term is defined in Article 9 of the UCC, and
its name on its signature line hereto is its exact legal name as registered in
the state of its organization. Upon the filing of UCC financing statements in
the appropriate filing office in the location of each Pledgor’s State of
organization, the Bank shall have a perfected first priority (subject to
Permitted Liens) security interest in all uncertificated Pledged Collateral
consisting of partnership or limited liability company interests that do not
constitute a Security pursuant to Section 8-103(c) of the UCC. With respect to
any Pledged Collateral consisting of a Securities Entitlement or held in a
Securities Account, upon execution and delivery by the applicable Pledgor, the
applicable Securities Intermediary and the Bank of an agreement granting Control
to the Bank over such Pledged Collateral, the Bank shall have a perfected first
priority (subject to Permitted Liens) security interest in such Pledged
Collateral. Except as set forth in this Section, no action is necessary to
perfect or otherwise protect such security interest.


(f) No Other Capital Securities. Except as set forth on Exhibit A attached
hereto, as revised or updated from time to time after the date hereof by the
Pledgor, no Pledgor owns any Capital Securities of any Person. Exhibit A,
hereto, as revised or updated from time to time after the date hereof by the
Pledgor, as it pertains to each Pledgor, includes all Foreign Subsidiaries
directly owned by such Pledgor, and does not include any Person not directly
owned by such Pledgor. The Pledgor shall send to the Bank such revised or
updated Exhibit A’s from time to time as is necessary to reflect the current
ownership of the Capital Securities of the Pledgor in Subsidiaries..


(g) Partnership and Limited Liability Company Interests. Except as previously
disclosed in writing to the Bank, none of the Pledged Collateral consisting of
partnership or limited liability company interests (i) is dealt in or traded on
a securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a security governed by Article 8 of the UCC, (iii) is an
investment company security, (iv) is held in a securities account or (v)
constitutes a Security or a Financial Asset.
 
5

--------------------------------------------------------------------------------


 
6. Covenants. Each Pledgor hereby covenants that until all of the Credit and
Collateral Termination Events have occurred, such Pledgor shall:


(a) Defense of Title. Use commercially reasonable efforts to warrant and defend
title to and ownership of the Pledged Collateral of such Pledgor at its own
expense against the claims and demands of all other parties claiming an interest
therein, keep the Pledged Collateral free from all Liens, except for Permitted
Liens, and not sell, exchange, transfer, assign, lease or otherwise dispose of
Pledged Collateral of such Pledgor or any interest therein, except as permitted
under the Loan Agreement and the other Loan Documents.


(b) Further Assurances. Promptly execute and deliver at its expense all further
instruments and documents and take all further action that may be necessary or
reasonably desirable or that the Bank may reasonably request in order to (i)
perfect and protect the security interest created hereby in the Pledged
Collateral of such Pledgor (including, without limitation, the authentication
and filing of UCC financing statements and any and all action reasonably
necessary to satisfy the Bank that the Bank has obtained a first priority
perfected security interest in all Pledged Collateral); (ii) enable the Bank to
exercise and enforce its rights and remedies hereunder in respect of the Pledged
Collateral of such Pledgor; and (iii) otherwise effect the purposes of this
Pledge Agreement, including, without limitation and if requested by the Bank,
delivering to the Bank irrevocable proxies in respect of the Pledged Collateral
of such Pledgor.


(c) Amendments. Not make or consent to any amendment or other modification or
waiver with respect to any of the Pledged Collateral of such Pledgor or enter
into any agreement or allow to exist any restriction with respect to any of the
Pledged Collateral of such Pledgor other than pursuant hereto or as may be
permitted under the Loan Agreement.


(d) Compliance with Securities Laws. File all reports and other information now
or hereafter required to be filed by such Pledgor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency in connection with the ownership of the Pledged Collateral of such
Pledgor.


(e) Issuance or Acquisition of Captial Securities. Not without executing and
delivering, or causing to be executed and delivered, to the Bank such
agreements, documents and instruments as the Bank may reasonably require, issue
or acquire any capital stock consisting of an interest in a partnership or a
limited liability company that (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a Securities Account or (v) constitutes a Security or
a Financial Asset.
 
6

--------------------------------------------------------------------------------


 
7. Performance of Obligations; Advances by Bank. Upon the occurrence and during
the continuance of an Event of Default, on failure of any Pledgor to perform any
of the covenants and agreements contained herein, the Bank may, at its sole
option and in its reasonable discretion, perform or cause to be performed the
same and in so doing may expend such sums as the Bank may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures which the Bank may make for the
protection of the security hereof or which may be compelled to make by operation
of law. All such sums and amounts so expended shall be repayable by the Pledgor
on a joint and several basis promptly upon timely notice thereof and demand
therefor, shall constitute additional Secured Obligations and shall bear
interest from the date said amounts are expended at the Default Rate. No such
performance of any covenant or agreement by the Bank on behalf of any Pledgor,
and no such advance or expenditure therefor, shall relieve the Pledgor of any
default under the terms of this Pledge Agreement, the other Loan Documents or
any Hedging Agreement between any Obligor and the Bank or affiliate of the Bank.
The Bank may make any payment hereby authorized in accordance with any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by a Pledgor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.


8. Events of Default. The occurrence of an event which under the Loan Agreement
would constitute an Event of Default shall be an event of default hereunder (an
“Event of Default”).


9. Remedies.


(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Bank shall have, in respect of the Pledged Collateral
of any Pledgor, in addition to the rights and remedies provided herein, in the
Loan Documents, in any Hedging Agreement between any Obligor and the Bank or by
law, the rights and remedies of a secured party under the UCC or any other
applicable law.
 
7

--------------------------------------------------------------------------------


 
(b) Sale of Pledged Collateral. Upon the occurrence of an Event of Default and
during the continuation thereof, without limiting the generality of this Section
and without notice, the Bank may, in its reasonable discretion, sell or
otherwise dispose of or realize upon the Pledged Collateral, or any part
thereof, in one or more parcels, at public or private sale, at any exchange or
broker’s board or elsewhere, at such price or prices and on such other terms as
the Bank may deem commercially reasonable, for cash, credit or for future
delivery or otherwise in accordance with applicable law. To the extent permitted
by law, the Bank may in such event, bid for the purchase of such securities.
Each Pledgor agrees that, to the extent notice of sale shall be required by law
and has not been waived by such Pledgor, any requirement of reasonable notice
shall be met if notice, specifying the place of any public sale or the time
after which any private sale is to be made, is personally served on or mailed,
postage prepaid, to such Pledgor, in accordance with the notice provisions of
the Loan Agreement at least 10 days before the time of such sale. The Bank shall
not be obligated to make any sale of Pledged Collateral of such Pledgor
regardless of notice of sale having been given. The Bank may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.


(c) Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgor recognizes that the Bank may deem it
impracticable to effect a public sale of all or any part of the Pledged
Collateral and that the Bank may, therefore, determine to make one or more
private sales of any such Pledged Collateral to a restricted group of purchasers
that have agreed, among other things, to acquire such Pledged Collateral for
their own account, for investment and not with a view to the distribution or
resale thereof. Each Pledgor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Bank shall have no obligation to
delay sale of any such Pledged Collateral for the period of time necessary to
permit the issuer of such Pledged Collateral to register such Pledged Collateral
for public sale under the Securities Act of 1933. Each Pledgor further
acknowledges and agrees that any offer to sell such Pledged Collateral which has
been (i) publicly advertised on a bona fide basis in a newspaper or other
publication of general circulation in the financial community of New York, New
York (to the extent that such offer may be advertised without prior registration
under the Securities Act of 1933), or (ii) made privately in the manner
described above shall be deemed to involve a “public sale” under the UCC,
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act of 1933, and the Bank may, in such event, bid for the purchase of
such Pledged Collateral.


(d) Retention of Pledged Collateral. In addition to the rights and remedies
hereunder, upon the occurrence of an Event of Default and during the
continuation thereof, the Bank may, after providing the notices required by
Section 9-621 of the UCC (or any successor sections of the UCC) or otherwise
complying with the requirements of applicable law of the relevant jurisdiction,
accept or retain all or any portion of the Pledged Collateral in full or partial
satisfaction of the Secured Obligations. Unless and until the Bank shall have
provided such notices, however, the Bank shall not be deemed to have retained
any Pledged Collateral in satisfaction of any Secured Obligations for any
reason.
 
8

--------------------------------------------------------------------------------


 
(e) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Bank is legally
entitled, the Pledgor shall be jointly and severally liable for the deficiency,
together with interest thereon at the Default Rate, together with the costs of
collection and the reasonable fees of any attorneys employed by the Bank to
collect such deficiency. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to the Pledgor or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.


(f) Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Pledged Collateral (including,
without limitation, real and other personal property owned by a Pledgor), or by
a guarantee, endorsement or property of any other Person, then the Bank shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence of any Event of Default, and the Bank has the right, in its
sole discretion, to determine which rights, security, liens, security interests
or remedies the Bank shall at any time pursue, relinquish, subordinate, modify
or take with respect thereto, without in any way modifying or affecting any of
them or any of the Bank’s rights or the Secured Obligations under this Pledge
Agreement, under any other of the Loan Documents or under any Hedging Agreement
between any Obligor and the Bank or an affiliate of the Bank.


10. Rights of the Bank.


(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Pledgor hereby designates and appoints the Bank and each of its designees
or agents as attorney-in-fact of such Pledgor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuation of an Event of Default:


(i) to demand, collect, settle, compromise, adjust and give discharges and
releases concerning the Pledged Collateral of such Pledgor, all as the Bank may
reasonably determine;


(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral of such Pledgor and enforcing any other
right in respect thereof;


(iii) to defend, settle, adjust or compromise any action, suit or proceeding
brought and, in connection therewith, give such discharge or release as the Bank
may deem reasonably appropriate;
 
9

--------------------------------------------------------------------------------


 
(iv) to pay or discharge taxes, liens, security interests, or other encumbrances
levied or placed on or threatened against the Pledged Collateral of such
Pledgor;


(v) to direct any parties liable for any payment under any of the Pledged
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Bank or as the Bank shall direct;


(vi) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Pledged Collateral of such Pledgor;


(vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral of
such Pledgor;


(viii) to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Bank may determine necessary in order to perfect and maintain the security
interests and liens granted in this Pledge Agreement and in order to fully
consummate all of the transactions contemplated herein;


(ix) to exchange any of the Pledged Collateral of such Pledgor or other property
upon any merger, consolidation, reorganization, recapitalization or other
readjustment of the issuer thereof and, in connection therewith, deposit any of
the Pledged Collateral of such Pledgor with any committee, depository, transfer
agent, registrar or other designated agency upon such terms as the Bank may
determine;


(x) to vote for a shareholder, partner or member resolution, or to sign an
instrument in writing, sanctioning the transfer of any or all of the Pledged
Collateral of such Pledgor into the name of the Bank or into the name of any
transferee to whom the Pledged Collateral of such Pledgor or any part thereof
may be sold pursuant to Section 9 hereof; and


(xi) to do and perform all such other acts and things as the Bank may reasonably
deem to be necessary, proper or convenient in connection with the Pledged
Collateral of such Pledgor.



 
This power of attorney is a power coupled with an interest and shall be
irrevocable until all of the Secured Obligations have been satisfied in full.
The Bank shall be under no duty to exercise or withhold the exercise of any of
the rights, powers, privileges and options expressly or implicitly granted to
the Bank in this Pledge Agreement, and shall not be liable for any failure to do
so or any delay in doing so. The Bank shall not be liable for any act or
omission or for any error of judgment or any mistake of fact or law in its
individual capacity or its capacity as attorney-in-fact except acts or omissions
resulting from its gross negligence or willful misconduct. This power of
attorney is conferred on the Bank solely to protect, preserve and realize upon
its security interest in the Pledged Collateral.

 
10

--------------------------------------------------------------------------------


 
(b) Assignment by the Bank. The Bank may from time to time assign the Secured
Obligations or any portion thereof and/or its Lien on the Pledged Collateral or
any portion thereof, and the assignee shall be entitled to all of the rights and
remedies of the Bank under this Pledge Agreement in relation thereto.


(c) The Bank’s Duty of Care. Other than the exercise of reasonable care to
ensure the safe custody of the Pledged Collateral while being held by the Bank
hereunder, the Bank shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that Pledgor shall be
responsible for preservation of all rights in the Pledged Collateral of such
Pledgor, and the Bank shall be relieved of all responsibility for Pledged
Collateral upon surrendering it or tendering the surrender of it to the Pledgor.
The Bank shall be deemed to have exercised reasonable care in the custody and
preservation of the Pledged Collateral in its possession if such Pledged
Collateral is accorded treatment substantially equal to that which the Bank
accords its own property, which shall be no less than the treatment employed by
a reasonable and prudent agent in the industry, it being understood that the
Bank shall not have responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Pledged Collateral, whether or not the Bank has or is deemed to
have knowledge of such matters; or (ii) taking any necessary steps to preserve
rights against any parties with respect to any Pledged Collateral.


(d) Voting Rights in Respect of the Pledged Collateral.


(i) Until such time as an Event of Default shall have occurred and be continuing
and the Bank shall have given Borrower notice thereof, to the extent permitted
by law, each Pledgor may exercise any and all voting and other consensual rights
pertaining to the Pledged Collateral of such Pledgor or any part thereof for any
purpose not inconsistent with the terms of this Pledge Agreement or the Loan
Agreement; and


(ii) Subject to Subsection (e) of this Section, upon the occurrence and during
the continuance of an Event of Default and notice from Bank to Borrower, all
rights of a Pledgor to exercise the voting and other consensual rights which it
would otherwise be entitled to exercise pursuant to paragraph (i) of this
Subsection (d) shall cease and all such rights shall thereupon become vested in
the Bank which shall then have the sole right to exercise such voting and other
consensual rights.
 
11

--------------------------------------------------------------------------------


 
(e) Dividend and Distribution Rights in Respect of the Pledged Collateral.


(i) So long as no Event of Default shall have occurred and be continuing and
subject to Section 4(b) hereof, each Pledgor may receive and retain any and all
dividends (other than stock or ownership interest dividends and other dividends
constituting Pledged Collateral which are addressed hereinabove), distributions
or interest paid in respect of the Pledged Collateral to the extent they are
allowed under the Loan Agreement.


(ii) Upon the occurrence and during the continuation of an Event of Default:


(A) all rights of a Pledgor to receive the dividends, distributions and interest
payments which it would otherwise be authorized to receive and retain pursuant
to paragraph (i) of this Subsection (e) shall cease and all such rights shall
thereupon be vested in the Bank which shall then have the sole right to receive
and hold as Pledged Collateral such dividends, distributions and interest
payments; and


(B) all dividends, distributions and interest payments which are received by a
Pledgor contrary to the provisions of clause (A) of this paragraph (ii) shall be
received in trust for the benefit of the Bank, shall be segregated from other
property or funds of such Pledgor, and shall be forthwith paid over to the Bank
as Pledged Collateral in the exact form received, to be held by the Bank as
Pledged Collateral and as further collateral security for the Secured
Obligations.


(f) Release of Pledged Collateral. The Bank may release any of the Pledged
Collateral from this Pledge Agreement or may substitute any of the Pledged
Collateral for other Pledged Collateral without altering, varying or diminishing
in any way the force, effect, lien, pledge or security interest of this Pledge
Agreement as to any Pledged Collateral not expressly released or substituted,
and this Pledge Agreement shall continue as a first priority lien on all Pledged
Collateral not expressly released or substituted.


11. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default, any payments in respect of the Secured Obligations and any
proceeds of any Pledged Collateral, when received by the Bank in cash or its
equivalent, will be applied in reduction of the Secured Obligations in the order
set forth in the Loan Agreement, and each Pledgor irrevocably waives the right
to direct the application of such payments and proceeds and acknowledges and
agrees that the Bank shall have the continuing and exclusive right to apply and
reapply any and all such payments and proceeds in the Bank’s sole discretion,
notwithstanding any entry to the contrary upon any of its books and records.
 
12

--------------------------------------------------------------------------------


 
12. Costs of Counsel. If at any time hereafter, whether upon the occurrence of
an Event of Default or not, the Bank employs counsel to prepare or consider
amendments, waivers or consents with respect to this Pledge Agreement, or to
take action or make a response in or with respect to any legal or arbitral
proceeding relating to this Pledge Agreement or relating to the Pledged
Collateral, or to protect the Pledged Collateral or exercise any rights or
remedies under this Pledge Agreement or with respect to the Pledged Collateral,
then the Pledgor agrees to promptly pay in accordance with the Loan Agreement
any and all such reasonable documented costs and expenses of the Bank, all of
which costs and expenses shall constitute Secured Obligations hereunder.


13. Continuing Agreement.


(a) This Pledge Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect until all of the Secured Obligations have
been satisfied in full. Upon the occurrence of all of the Secured Obligations
being satisfied in full, this Pledge Agreement shall be automatically terminated
and the Bank shall, upon the request and at the expense of the Pledgor,
forthwith release all of its liens and security interests hereunder and shall
execute and deliver all UCC termination statements and/or other documents
reasonably requested by the Pledgor evidencing such termination. Notwithstanding
the foregoing all releases and indemnities provided hereunder shall survive
termination of this Pledge Agreement.


(b) This Pledge Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Bank as a preference, fraudulent conveyance or otherwise under
any bankruptcy, insolvency or similar law, all as though such payment had not
been made; provided that in the event payment of all or any part of the Secured
Obligations is rescinded or must be restored or returned, all reasonable costs
and expenses (including without limitation any reasonable legal fees and
disbursements) incurred by the Bank in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.


14. Amendments; Waivers; Modifications. This Pledge Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in the Loan Agreement.


15. Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Pledged Collateral and shall be binding upon each
Pledgor, its successors and assigns and shall inure, together with the rights
and remedies of the Bank hereunder, to the benefit of the Bank and its
successors and permitted assigns; provided, however, that the Pledgor may not
assign its rights or delegate its duties hereunder without the prior written
consent of the Bank, as required by the Loan Agreement.
 
13

--------------------------------------------------------------------------------


 
16. Notices. All notices required or permitted to be given under this Pledge
Agreement shall be in conformance with the Loan Agreement or the Guaranty, as
applicable.


17. Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart.


18. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning, construction
or interpretation of any provision of this Pledge Agreement.


19. WAIVER OF DEFENSES. EACH PLEDGOR WAIVES EVERY PRESENT AND FUTURE DEFENSE,
CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH ANY PLEDGOR MAY NOW HAVE OR
HEREAFTER MAY HAVE TO ANY ACTION BY THE BANK IN ENFORCING THIS PLEDGE AGREEMENT.
PROVIDED THE BANK ACTS IN GOOD FAITH, EACH PLEDGOR RATIFIES AND CONFIRMS
WHATEVER THE BANK MAY DO PURSUANT TO THE TERMS OF THIS PLEDGE AGREEMENT. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL
ACCOMMODATION TO THE DEBTOR.


20. FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS PLEDGE AGREEMENT OR ANY OTHER
LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE
STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS PLEDGE AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE THE BANK FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION. EACH PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS  FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE PLEDGOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE
PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
14

--------------------------------------------------------------------------------


 
21. WAIVER OF JURY TRIAL. THE BANK AND EACH PLEDGOR, AFTER CONSULTING OR HAVING
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS PLEDGE AGREEMENT, ANY
NOTE, ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL, OR
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BANK AND ANY PLEDGOR ARE
ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE PLEDGOR.


22. Severability. If any provision of this Pledge Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


23. Entirety. This Pledge Agreement, the other Loan Documents and any Hedging
Agreement between any Obligor and the Bank or any affiliate of the Bank
represent the entire agreement of the parties hereto and thereto, and supersede
all prior agreements and understandings, oral or written, if any, including any
commitment letters or correspondence relating to this Pledge Agreement, the
other Loan Documents, any such Hedging Agreement or the transactions
contemplated herein and therein.


24. Survival. All representations and warranties of the Pledgor hereunder shall
survive the execution and delivery of this Pledge Agreement, the other Loan
Documents and any Hedging Agreement between any Obligor and the Bank or any
affiliate of the Bank, the delivery of the Notes and the making of the Loans and
the issuance of the Letters of Credit under the Loan Agreement.
 
25. Marshalling. The Bank shall not be under any obligation to marshall any
assets in favor of any Pledgor or any other Person or against or in payment of
any or all of the Secured Obligations.


26. Subordination and Postponement of Subrogation Rights. Each Pledgor hereby
subordinates any right of subrogation, indemnity, reimbursement or contribution
against the issuer of any Pledged Collateral or any other Obligor arising on
account of any disposition of or other realization on the Pledged Collateral by
the Bank pursuant to Section 9 to the rights and interests of the Bank in the
Pledged Collateral and agrees that it shall not attempt to exercise or realize
on any such rights until all of the Secured Obligations have been satisfied in
full.
 
15

--------------------------------------------------------------------------------


 
27. Conflicts. To the extent that any provision of this Pledge Agreement is
inconsistent with or conflicts with any provision of the Loan Agreement, the
provision of the Loan Agreement will control.


28. Amendment. This Pledge Agreement amends and restates the Original Pledge in
its entirety.


Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

     
“Pledgor”
ISI SECURITY GROUP, INC., a Delaware
corporation 
        By:   /s/ Sam Youngblood   Name: Sam Youngblood  
Title: CEO

     
 
DETENTION CONTRACTING GROUP, LTD.,
a Texas limited partnership
     
By: ISI DETENTION CONTRACTING GROUP,
INC., a Texas corporation, its general partner 
        By:   /s/ Sam Youngblood   Name: Sam Youngblood  
Title: CEO

     
 
ISI DETENTION CONTRACTING GROUP,
INC., a Texas corporation
        By:   /s/ Sam Youngblood   Name: Sam Youngblood  
Title: CEO

     
 
ISI DETENTION CONTRACTING GROUP,
INC., a California corporation
        By:   /s/ Sam Youngblood   Name: Sam Youngblood  
Title: CEO

 
16

--------------------------------------------------------------------------------


 

     
 
ISI DETENTION CONTRACTING GROUP,
INC., a New Mexico corporation
        By:   /s/ Sam Youngblood   Name: Sam Youngblood  
Title: CEO

     
 
ISI DETENTION SYSTEMS, INC., a Texas
corporation
        By:   /s/ Sam Youngblood   Name: Sam Youngblood  
Title: CEO

     
 
ISI SYSTEMS, LTD.,
a Texas limited partnership
        By:
ISI DETENTION SYSTEMS, INC.,
a Texas corporation, its general partner
        By:   /s/ Sam Youngblood   Name: Sam Youngblood  
Title: CEO

     
 
METROPLEX CONTROL SYSTEMS, INC.,
a Texas corporation
        By:   /s/ Sam Youngblood   Name: Sam Youngblood  
Title: CEO

     
 
ISI CONTROLS, LTD.,a Texas limited
partnership
        By:
METROPLEX CONTROL SYSTEMS, INC.,
a Texas corporation, its general partner
        By:   /s/ Sam Youngblood   Name: Sam Youngblood  
Title: CEO

 
17

--------------------------------------------------------------------------------





     
 
METROPLEX COMMERCIAL FIRE AND
SECURITY ALARMS, INC.,
a Texas corporation
        By:   /s/ Sam Youngblood   Name: Sam Youngblood  
Title: CEO

     
 
MCFSA, LTD., a Texas limited partnership
        By:
METROPLEX COMMERCIAL FIRE AND
SECURITY ALARMS, INC., a Texas
corporation, its general partner
        By:   /s/ Sam Youngblood   Name: Sam Youngblood  
Title: CEO

     
“Bank”
LASALLE BANK NATIONAL ASSOCIATION, 
a national banking association
        By:   /s/ Nate Palmer   Name: Nate Palmer  
Title: FVP


18

--------------------------------------------------------------------------------


 
Pledgor
 
Issuer
 
Issued and
Outstanding
Interests
 
Certificate
Numbers
 
Percentage
of Issued
and
Outstanding
Interests
 
Percentage of
Voting Interests
                         
ISI Security, Inc. (DE)
  ISI Detention Contracting Group, Inc. (a TX corp.)
 
10 Shares   9    
100
%
 
100
%
                           
“
  Metroplex Control Systems, Inc.   1000 Shares   1    
100
%
 
100
%
                           
“
  Metroplex Commercial Fire and Security Alarms, Inc.   1000 Shares   5    
100
%
 
100
%
                           
“
  ISI Detention Systems, Inc.   1000 Shares   1    
100
%
 
100
%
                           
“
  ISI Controls, Ltd.   990 LP Units   3    
99
%
 
0
%
                           
“
  MCFSA, Ltd.   990 LP Units   8    
99
%
 
0
%
                           
“
  ISI Systems, Ltd.   990 LP Units   4    
99
%
 
0
%
                           
“
  Detention Contracting Group, Ltd.   990 LP Units   3    
99
%
 
0
%
                           
ISI Detention Contracting Group, Inc. (a TX corp.)
  Detention Contracting Group, Ltd.   10 GP Units   4    
1
%
 
100
%
                           
“
  ISI Detention Contracting Group, Inc. (a CA corp.)
 
100 Shares   1    
100
%
 
100
%
                           
“
  ISI Detention Contracting Group, Inc. (a NM corp.)
 
1,000 Shares   1    
100
%
 
100
%
                           
Metroplex Control Systems, Inc.
  ISI Controls, Ltd.   10 GP Units   4    
1
%
 
100
%
                           
Metroplex Commercial Fire and Security Alarms, Inc.
  MCFSA, Ltd.   10 GP Units   9    
1
%
 
100
%
                           
ISI Detention Systems, Inc.
  ISI Systems, Ltd.   10 GP Units   3    
1
%
 
100
%

 
A-1

--------------------------------------------------------------------------------

